Case 5:19-cr-00105-OLG Document 47 Filed 12/09/19 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
USA §
§
VS. § NO: SA:19-CR-90105(1)-OLG
§
(1) Christopher Salinas §

ORDER REINSTATING BOND

On this date came on for consideration the matter of the revocation of the defendant’s

bond in this case.

The Court, after a hearing on the Petition to Revoke Bond, filed October 23, 2019, finds
the defendant’s bond shall be held in abeyance pending completion of drug treatment at an
in-patient treatment facility.

It is therefore, ORDERED the defendant’s bond is HELD IN ABEYANCE to allow

completion of in-patient treatment.

The defendant shall to abide by all other conditions of release as previously imposed in
the Court’s Order Setting Conditions of Release February 27, 2019.
Signed this 9th day of December, 2019.

HO IK

HENRY J. BEMPORAD
UNITED STATES MAGISTRATE JUDGE
